266 F.2d 456
Lawrence N. BRANDT et al., Appellants,v.A. James ROBERTSON, Appellee.
No. 14695.
United States Court of Appeals District of Columbia Circuit.
Argued February 24, 1959.
Decided April 9, 1959.

Mr. Mark P. Friedlander, Jr., Washington, D. C., with whom Mr. Mark P. Friedlander, Washington, D. C., was on the brief, for appellants.
Mr. John J. Dwyer, Washington, D. C., for appellee.
Before BAZELON, WASHINGTON and BASTIAN, Circuit Judges.
PER CURIAM.


1
In his complaint, plaintiff-appellee charged that defendants-appellants had trespassed upon his real property. The defense was that defendants had acquired title by adverse possession, as well as by deed from persons other than plaintiff. The District Court, after a lengthy hearing in which the judge was sole trier of the facts, gave judgment for the plaintiff, with injunctive relief. The evidence of adverse possession presented by the defendants was, at most, equivocal. The findings of the District Court cannot be said to be clearly erroneous. We find no error.


2
Affirmed.